Filed 11/22/22 P. v. Miner CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                     B301803

           Plaintiff and Respondent,                             Los Angeles County
                                                                 Super. Ct. No. LA044952
           v.

 GREGORY DOUGLAS MINER,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Alan Schneider, Judge. Reversed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Charles S. Lee and
Nicholas J. Webster, Deputy Attorneys General, for Plaintiff and
Respondent.
                      ____________________
       Gregory Douglas Miner appeals the trial court’s denial of
his request for resentencing under former Penal Code section
1170.95. (Effective June 30, 2022, section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10).)
       On March 30, 2021, we held that Miner’s special
circumstance findings made him ineligible for resentencing and
we affirmed the trial court’s ruling. On October 19, 2022, the
Supreme Court directed us to vacate that decision and reconsider
in light of People v. Strong (2022) 13 Cal.5th 698 (Strong). Miner
and the prosecution now agree we should reverse the trial court.
We reverse and remand for further proceedings.
       Statutory citations are to the Penal Code.
       In 2007, a jury convicted Miner of two counts of first degree
robbery (§ 211), one count of first degree burglary (§ 459), and
two counts of first degree murder (§ 187, subd. (a)). The jury
found true special circumstances that each murder occurred
during a robbery and burglary. (§ 190.2, subd. (a)(17).) It also
found Miner personally used a knife in the murders, robberies,
and burglary. (§ 12022, subd. (b)(1).)
       On February 19, 2019, Miner filed a petition for
resentencing under former section 1170.95. The court denied the
petition. It found Miner failed to make a prima facie case
because of the jury’s special circumstance and knife findings, and
because the murder victims were stabbed and their house was set
on fire. The court reasoned that Miner was the actual killer or a
major participant who acted with reckless indifference to human
life.
       We agree with Miner and the prosecution that we must
reverse because of Strong. In Strong, the California Supreme




                                 2
Court held that felony-murder special circumstance findings that
predate People v. Banks (2015) 61 Cal.4th 788 and People v.
Clark (2016) 63 Cal.4th 522 do not preclude relief under section
1172.6 at the prima facie stage. (Strong, supra, 13 Cal.5th at pp.
717–718.) Furthermore, courts cannot independently examine
the record at the prima facie stage to evaluate whether there is
sufficient evidence to sustain special circumstance findings under
Banks and Clark. (Id. at pp. 718–720.)
       We remand for the trial court to issue an order to show
cause under section 1172.6, subdivision (c) and to follow the
procedures of section 1172.6, subdivision (d).
                          DISPOSITION
       We reverse the order denying Miner’s resentencing petition
and remand for further proceedings under Penal Code section
1172.6, subdivisions (c) and (d).



                                          WILEY, J.

We concur:



             STRATTON, P. J.




             GRIMES, J.




                                3